Citation Nr: 0336240	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-18 023	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active service from November 1942 to June 1945.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The appellant's 
July 2002 correspondence may be construed as seeking other 
benefits, including Dependent's Indemnity Compensation under 
38 U.S.C.A. § 1318.  This matter is referred to the RO for 
clarification/appropriate action.


FINDINGS OF FACT

1.  The veteran died in January 2001 at the age of 78; 
cardio-pulmonary arrest was certified as the immediate cause 
of death with hepatoma as an underlying cause.  

2.  A cardiac or pulmonary disability or hepatoma was not 
manifested in service; cardiovascular disease or liver cancer 
was not manifested in the first postservice year; and the 
liver cancer (and cardiovascular disability) which caused the 
veteran's death are not shown to have been related to 
service.  

3.  The veteran's only service connected disability, left 
femur shortening rated 30 percent, is not shown to have 
contributed to cause or hasten the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law with significant 
changes in VA's duty to notify and assist.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The appellant was notified 
of the VCAA and how it applied to her claim by correspondence 
dated in May 2001.  The RO also advised her of the evidence 
necessary to substantiate her claim by various documents 
during the course of this appeal.  These documents adequately 
notified her of the evidence necessary to substantiate the 
matter on appeal and of the action to be taken by VA.  
Although the RO's May 2001 letter requested the appellant 
respond with any new evidence in support of her claim within 
60 days (a time restriction that was recently invalidated), 
she was also notified that she had one year from the date of 
that correspondence to submit evidence to protect her 
earliest effective date.  There is no indication she was 
prejudiced by any deficiency in that correspondence.  In 
fact, the record shows the RO accepted evidence submitted in 
support of the claim well after that date.  As she has been 
kept apprised of what she must show to prevail in her claim, 
what information and evidence she is responsible for, and 
what evidence VA must secure, there is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Paralyzed Veterans of American v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (2003) (PVA).  

The veteran's available service medical records and all 
identified and authorized post-service medical records have 
been requested or obtained.  In claims for disability 
compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  A medical opinion is deemed to be 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability and indicates the claimed disability 
or symptoms may be associated with an event, injury, or 
disease during active service.  Although a VA medical opinion 
was not obtained in this case, the probative evidence of 
record does not show that during service the veteran 
sustained an event, disease, or injury that is related to the 
cause of his death.  A post-mortem medical opinion, based 
upon the evidence of record, as to whether the veteran's 
service-connected shortening of the left femur had resulted 
in a generalized debility possibly contributing to death 
would be too tenuous and speculative to be of any probative 
value.  The service connected disability did not affect a 
vital organ or have associated debilitating effects.  
Therefore, a VA medical opinion is not necessary for an 
adequate decision.  The duty to assist and duty to notify 
provisions of the VCAA are fulfilled.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet the evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

Service connection can also be granted for certain chronic 
diseases, including cardiovascular disease and malignant 
tumors, if manifest to a degree of 10 percent or more within 
one year of separation from active service.  Where a veteran 
served 90 days or more of continuous, active military service 
during a period of war and certain chronic diseases become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Service medical records show that examination in June 1945 
revealed normal cardiovascular and respiratory systems and 
normal abdominal viscera.  The veteran died in January 2001 
at the age of 78.  Cardio-pulmonary arrest was certified as 
the immediate cause of death with hepatoma as an underlying 
cause of death.  VA records show service connection was 
established for shortening of the left femur, 30 percent 
disabling.  

No competent evidence has been provided demonstrating any 
relationship between the veteran's listed cause of death and 
his active service or his service-connected left femur 
disability.  The only evidence linking the veteran's cause(s) 
of death to service is the appellant's own opinion.  While 
she is competent to testify as to symptoms the veteran 
experienced, she is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the appellant apparently alleges that symptoms of 
the liver cancer and cardiopulmonary disability which caused 
his death were manifested in the first postservice year, 
there is no competent evidence of cardiovascular disease or 
hepatoma within one year of service.  Therefore, a 
presumption of service connection for those disorders is not 
warranted.

As there is absolutely no basis for establishing service 
connection for any disability implicated in the veteran's 
death, there is no basis for a finding that a service 
connected disability caused or contributed to cause his 
death.  There is also no basis for finding that service-
connected disability substantially or materially contributed 
to cause death.  The veteran's only service connected 
disability, left femur shortening, did not affect a vital 
organ; and there is no evidence that of itself, it was 
debilitating.  Therefore, service connection for the cause of 
the veteran's death must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the claim.
ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



